DETAILED ACTION

Response to Amendment
The amendment filed June 27, 2022 has been entered. Claims 22, 32, and 38 have been amended with claims 43-45 having been newly added. Claims 22-45 are currently pending in the application. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed June 27, 2022, with respect to amended claims 22 and 32 have been fully considered and are persuasive.  The Rejection of claims 22-37 has been withdrawn. Applicant’s arguments with respect to claim(s) 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 recites the limitation "…engaged to a vertex of the parabola…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parabolic shape is set forth in claim 40 and therefore claim 41 should be amended to depend from claim 40 or to set forth proper antecedent basis for the limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-40, 42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veasey et al. (US 2013/0102969).
Regarding claim 38, Veasey et al. (henceforth Veasey) discloses (Figures 1 and 11) a drug delivery device, having a longitudinal axis and comprising: a plunger release mechanism comprising: a plunger (piston rod 20’’) movable along the longitudinal axis (for delivering a dose); and a guide curve (thread of drive sleeve 30’ engaged with outer piston rod thread 24’ as depicted in Figure 11; ¶ [0107]-[0108]) adapted to engage at least one part of the plunger (thread 24’) so as to guide the plunger when the plunger is being released to move along the longitudinal axis in a distal direction for dispensing a drug (e.g., ¶ [0126]), wherein the guide curve comprises a curved section extending over such a length of the guide curve that the plunger is rotated during most of its axial translation (the two elements are threadedly connected and the piston rod rotates through the drive sleeve during dose delivery).
Regarding claim 39, Veasey further discloses wherein the curved section comprises an outside of a turn configured to engage the at least one part of the plunger (the curved section is a threaded feature which is considered to comprise an outside of a turn engaged with the corresponding thread of the plunger rod).
Regarding claim 40, Veasey further discloses wherein the guide curve is shaped as part of a parabola (a threaded feature will comprise a helical curve which is considered to at least partially define a portion of a parabola as this limitation is considered extremely broad as currently set forth).
Regarding claim 42, Veasey further discloses wherein a bearing (pressure foot 22’’; ¶ [0107]) is arranged on a distal end of the plunger for engaging a stopper of a medicament container (it abuts a cartridge piston which is not depicted).
Regarding claim 45, Veasey further discloses wherein the delivery device is an autoinjector (Figure 1; ¶¶ [0001] and [0124]-[0126]).
Allowable Subject Matter
Claims 22-37, 43, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Gonzalez et al. which discloses an auto injector comprising a case having a guide curve which engages with a plunger boss on a plunger to guide the plunger during dose delivery. The device of Gonzalez fails to guide the plunger rod so as to rotate it during most of its axial travel as claimed. The boss feature is a known feature in the art and is being interpreted as such. It is not known from the prior art to form such a feature on a plunger rod to engage with a guide curve on a case element to guide the plunger rotationally during most of its axial travel. The sum of the claimed features of the independent claims are considered the basis for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783